           Case 1:19-cv-00577-RP Document 1 Filed 06/05/19 Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

JESSE ISTRE,

      Plaintiff,

v.                                          Case No.: 1:19-cv-577

STAR TECH PC & SOFTWARE, INC.,
and JAMES Y. WANG,

     Defendants.
_______________________________________/

               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, JESSE ISTRE, by and through his undersigned counsel, sues the

Defendants, STAR TECH PC & SOFTWARE, INC., and JAMES Y. WANG, and

in support thereof alleges as follows:

                                INTRODUCTION

      1.     Plaintiff brings this action for unpaid wage compensation and other

relief under the Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.

Plaintiff seeks damages for unpaid wages, liquidated damages, and a reasonable

attorney’s fee and costs.

                                 JURISDICTION

      2.     Jurisdiction is conferred on this Court by Title 28 U S.C. § 1337 and by

Title 29 U.S.C. §216(b).
           Case 1:19-cv-00577-RP Document 1 Filed 06/05/19 Page 2 of 6



                                     Page 2 of 6
                                      VENUE

      3.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1)

because Defendant, STAR TECH PC & SOFTWARE, INC., has offices located in

Austin, Texas.

                                 THE PARTIES

      4.     Plaintiff is an individual who resides in Travis County, Texas, and

worked for Defendants from September 18, 2018, through March 22, 2019, as a

technician and was paid a salary of $2,400.00 per month.

      5.     Defendant, STAR TECH PC & SOFTWARE, INC., is a corporation

formed and existing under the laws of the State of Texas and at all times material to

this complaint, maintained and operated a business in Austin, Texas.

      6.     Defendant, JAMES Y. WANG, is a resident of Austin, Texas.

      7.     Defendant, STAR TECH PC & SOFTWARE, INC., operates a

company primarily engaged in business of selling and repairing computers and

cellular telephones and is an employer as defined by 29 U.S.C. § 203(d).

      8.     Defendant, STAR TECH PC & SOFTWARE, INC., has employees

subject to the provisions of 29 U.S.C. § 206 in the facility where Plaintiff was

employed.

      9.     At all times material to this complaint, Defendant, STAR TECH PC &
            Case 1:19-cv-00577-RP Document 1 Filed 06/05/19 Page 3 of 6



                                      Page 3 of 6
SOFTWARE, INC., employed two or more employees and had an annual dollar

volume of sales or business done of at least $500,000.00.

      10.     At all times material to this complaint, Defendant, STAR TECH PC &

SOFTWARE, INC., was an enterprise engaged in interstate commerce, operating a

business engaged in commerce or in the production of goods for commerce as

defined by § 3(r) and 3(s) of the Act, 29 U.S.C. §§ 203(r)-(s).

      11.     At all times material hereto, Defendant, JAMES Y. WANG, actively

ran the business of Defendant, STAR TECH PC & SOFTWARE, INC., on a day-to-

day basis and acted directly or indirectly in the interest of Defendant, STAR TECH

PC & SOFTWARE, INC., in relation to Plaintiff’s employment and was

substantially in control of the terms and conditions of the Plaintiff’s work.

      12.     Plaintiff was at all times material individually engaged in commerce as

his work was directly related to the movement products and information in interstate

commerce. Specifically, Plaintiff handled, sold and repaired devices utilized for

interstate commerce.

      13.     Defendant, JAMES Y. WANG, had the ability to hire and fire plaintiff;

and, controlled Plaintiff’s rate of pay and method of pay, schedule, and conditions

of employment and was the Plaintiff’s employer as defined by 29 U.S.C. § 203(d).

      14.     During one or more weeks of Plaintiff’s employment with Defendants,
            Case 1:19-cv-00577-RP Document 1 Filed 06/05/19 Page 4 of 6



                                      Page 4 of 6
Plaintiff worked in excess of forty (40) hours.

      15.     Throughout the employment of Plaintiff, the Defendants repeatedly and

willfully violated Sections 7 and 15 of the Fair Labor Standards Act by failing to

compensate Plaintiff at a rate not less than one and one-half times his regular rate of

pay for each hour worked in excess of 40 in a workweek. Defendants regularly paid

Plaintiff for his salary and did not pay any additional premium as required under the

FLSA.

      16.     Plaintiff regularly worked approximately 55 hour or more per

workweek.

      17.     In an effort to hide and obfuscate the unlawful acts described herein,

Defendants paid Plaintiff in a cash As a result of Defendants’ unlawful conduct,

Plaintiff is entitled to actual and compensatory damages, including the amount of

overtime wages which were not paid that should have been paid.

      18.     The acts described in the preceding paragraphs, supra, violate the Fair

Labor Standards Act, which prohibits the denial of overtime compensation for all

hours worked in excess of 40 per workweek.

      19.     Defendants failed to act reasonably to comply with the FLSA, and so

Plaintiff is entitled to an award of liquidated damages in an equal amount as the

amount of unpaid wages deemed to be owed pursuant to 29 U.S.C. § 216(b).
            Case 1:19-cv-00577-RP Document 1 Filed 06/05/19 Page 5 of 6



                                      Page 5 of 6
      20.     Plaintiff is also entitled to an award of reasonable and necessary

attorneys fees.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff demands Judgment,

jointly and severally, against Defendants for the following:

      a.      Unpaid overtime wages due and owing;

      b.      An additional amount equal to the amount of unpaid overtime wages
              in liquidated damages;

      c.      Prejudgment interest in the event liquidated damages are not awarded;

      d.      Reasonable attorneys’ fees, costs, expert fees, mediator fees and out
              of pocket expenses incurred by bringing this action pursuant to 29
              U.S.C. § 216(b) and Rule 54(d) of the Federal Rules of Civil
              Procedure; and,

      e.      For any such other relief as the Court may find proper, whether at law
              or in equity.

                          DEMAND FOR JURY TRIAL

      Plaintiff demands a jury trial on all issues so triable.

                                        Respectfully submitted,

                                        ROSS LAW GROUP

                                        /s/ Charles L. Scalise
                                        CHARLES L. SCALISE
                                        Texas Bar No. 24064621
                                        DANIEL B. ROSS
                                        Texas Bar No. 00789810
                                        1104 San Antonio St.
                                        Austin, Texas 78701
                                        Ph: (800) 634-8042
Case 1:19-cv-00577-RP Document 1 Filed 06/05/19 Page 6 of 6



                        Page 6 of 6
                          Ph: (512) 474-7677
                          Fax: (512) 474-5306
                          charles@rosslawgroup.com

                          ATTORNEYS FOR PLAINTIFF
